Citation Nr: 0500269	
Decision Date: 01/05/05    Archive Date: 01/19/05	

DOCKET NO.  00-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis and Grade I 
retrospondylolisthesis of L5 on S1, as residual of a low back 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for residuals of a low 
back injury.

A June 2001 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for residuals of a low back injury.  The 
Board remanded the appeal in June 2001.

By decision in August 2002, the Board denied the veteran's 
claim.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2003, the Court granted a joint remand, vacating and 
remanding the Board's decision.  Copies of the Court's order 
and the joint remand have been included in the veteran's 
claims file.  


FINDING OF FACT

The veteran's currently manifested degenerative disc disease 
with arthritis of the low back and Grade I 
retrospondylolisthesis of L5 on S1 did not exist during 
active service or for many years thereafter, and is not 
related to active service.


CONCLUSION OF LAW

Degenerative disc disease with arthritis of the low back and 
Grade I retrospondylolisthesis of L5 on S1 was not incurred 
in or aggravated during active service, and the service 
incurrence of arthritis may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In the present case, the veteran's claim was adjudicated in a 
September 1999 rating decision.  Only after that adjudication 
was the veteran advised of the VCAA by letters dated in 
November 2001 and February 2004, and supplemental statements 
of the case dated in February 2002 and August 2004.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the November 2001 and 
February 2004 letters, and the February 2002 and August 2004 
supplemental statements of the case contained all of the 
elements necessary to comply with Pelegrini.  Further, the 
February 2002 and August 2004 supplemental statements of the 
case provided the veteran with VA regulations implementing 
the VCAA.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statements of the case, as well 
as the letters.  In statements, dated in April 2003 and March 
2004, the veteran has indicated that he does not have any 
additional evidence to submit.  For these reasons, to decide 
the appeal now would not be prejudicial error to the 
claimant.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
notice to the claimant prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, VA treatment records 
have been obtained.  Private treatment records and Social 
Security Administration records have also been obtained.  The 
veteran has been afforded a VA examination and personal 
hearing.  His service medical records and service personnel 
records have also been obtained.  An October 2001 response 
from the National Personnel Records Center indicates that 
information relating to treatment of the veteran for an 
injury while on temporary duty in Vietnam is not of record.  
A March 2003 response from the National Personnel Records 
Center indicates that there is no evidence in the veteran's 
file to substantiate any service in the Republic of Vietnam.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case, where such adherence would result in 
unnecessarily imposing additional burden on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When a veteran served continuously for ninety 
(90) days or more during a period of war and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service medical records are silent for complaint, finding, or 
treatment with respect to any back injury or back disability.  
A medical history completed by the veteran in December 1967, 
in conjunction with his service separation examination, 
reflects that he initially indicated that he had recurrent 
back pain, but changed this to indicate that he had no 
recurrent back pain, initialing the change.  The medical 
history also indicates that it was originally reported that 
the veteran had a back injury, but this was crossed out, and 
the medical history indicates that he did not have any other 
injury.  The physician's summary does not reflect any report 
regarding any back injury or disability.  The report of the 
December 1967 service separation examination indicates that 
the veteran's spine, musculoskeletal, and neurological 
systems were all normal.

In February 1980 the veteran filed a claim indicating a 
desire to establish service connection for disability related 
to an injury of his back.

An April 1980 letter from a private chiropractor reflects 
that the veteran's spine had been analyzed in July 1974.  The 
analysis revealed vertebral subluxations.

Reports of April 1980 VA general and orthopedic examinations 
reflect that there were no neurological abnormalities.  
X-rays of the lumbosacral spine were negative and the 
clinical orthopedic examination was also negative.  

The report of a March 1985 private CT scan of the veteran's 
low back reflects the opinion of mild bulging of the annulus 
at L5 - S1 and arthritic changes in the facet joints.

A record relating to disability awarded by the Social 
Security Administration reflects that the veteran's 
disability began in June 1998.  The primary diagnosis was 
disorders of the back, discogenic and degenerative.  Private 
medical evidence that the Social Security Administration 
relied on in reaching this conclusion include a February 1999 
private X-ray report indicating that the veteran had Grade I 
retrospondylolisthesis of L5 on S1.  A February 1999 private 
clinical record indicates that the veteran had a 25-year 
history of back pain.  The report of a November 2000 private 
examination indicates that the veteran reported that his back 
had been sore for 30 years or more.  It indicates that he had 
not had any specific injury.  The examination summary 
indicates that the veteran's back pain had bothered him for 
30 to 33 years, gradually worsening to the point where he had 
to retire.  It indicates that the veteran had no specific 
injury to cause the back pain.  The pain was musculoskeletal 
rather than neurogenic in origin.

The veteran offered testimony at a personal hearing in March 
2001.  At this hearing he indicated his belief that his 
current back disability is related to an incident during his 
active service when he experienced back pain while lifting a 
tire.  The veteran, as a layperson, is qualified to offer his 
recollection as to events that occurred during his life, but 
he is not qualified to offer a medical diagnosis or medical 
etiology as to his currently manifested low back disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The report of an April 2003 private EMG reflects that there 
was mild acute and chronic nerve impairment at the right L4-5 
root level consistent with lumbosacral radiculopathy.

A December 2002 VA treatment record reflects an assessment 
that included chronic back pain of unknown etiology.  

The report of an August 2002 MRI of the veteran's lumbar 
spine reflects an impression that includes degenerative 
changes at L3-4 through L5 - S1 with neural foraminal 
narrowing.

The report of a July 2004 VA orthopedic examination reflects 
that the examiner had reviewed the veteran's claims file.  
The diagnoses included degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
L4-5 radiculopathy residuals.  The examiner commented that 
there was no documentation of the veteran's complaints in the 
service record, and no documentation of back trouble on his 
discharge physical examination in July 1967.  It indicates 
that the veteran apparently had back problems as early as 
1974, but it was not possible to state that the problems that 
the veteran had now were the result of his service without 
resorting to unfounded speculation.  

There is no competent medical evidence indicating that the 
veteran had any disability of his low back during active 
service, or that he had any complaints or treatment relating 
to his low back during service.  He has submitted a statement 
of a former spouse indicating that the veteran had told her 
that he had hurt his back in Vietnam, and that she would rub 
his back and legs in 1967 and 1969.  She also indicated that 
the veteran told her that he had been to Saigon, Vietnam, 
three times in 1967.  She stated that she had accompanied him 
to two different chiropractors in New Jersey.  The veteran 
has also offered his testimony regarding an incident while 
lifting a tire during active service.  There is a crossed-out 
notation relating to an incident relating to his back on a 
report of medical history that was completed in conjunction 
with his service separation examination.  However, there is 
no competent medical evidence indicating that the veteran had 
any chronic disability of his back during active service.  
There is competent medical evidence, in the form of the 
report of his service separation examination, indicating that 
he did not have any disability of his back, but that his back 
was normal at the time he was examined in December 1967.  The 
earliest that competent medical evidence indicates that there 
was any abnormality of the veteran's back is a reference to 
vertebral subluxation in July 1974.  

The earliest that there is competent medical evidence that 
the veteran had arthritis of the back is the report of a CT 
scan in 1985.  The reports of VA X-ray, orthopedic, and 
general examinations, completed in April 1980, indicate that 
the veteran did not have chronic disability of his back at 
that time.  His X-rays, at that time, were normal.  
Therefore, there is no competent medical evidence indicating 
that the veteran had arthritis of the back during his active 
service or prior to 1985.  There is competent medical 
evidence that he did not have arthritis of the back in 1980.  

In light of the above analysis, there is no competent medical 
evidence indicating that the veteran had disability of the 
back that was residual to an inservice injury during his 
active service or that he had arthritis of the low back 
within one year of discharge from active service.  There is 
competent medical evidence that his back was normal at the 
time of discharge from active service, and that he did not 
have arthritis of the low back in 1980.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran had chronic disability of the low back during active 
service or that he had arthritis of the low back within one 
year of discharge from his active service.

There is no competent medical evidence associating currently 
manifested degenerative disc disease, arthritis, or 
subluxation of the low back with the veteran's active 
service.  The competent medical evidence indicates that 
subluxation of the low back was first noted in 1974 and 
arthritis in 1985.  There is competent medical evidence 
indicating that the veteran's currently manifested back 
disability is not related to any specific injury, and 
competent medical evidence indicating that it is not possible 
to state that the problems the veteran has now with his low 
back are related to his active service.  There is no 
competent medical evidence associating currently manifested 
low back disability with the inservice incident relating to 
lifting of the tire, or any other inservice incident.  
Therefore, a preponderance of the evidence is against a 
finding that currently manifested degenerative disc disease 
with arthritis and subluxation of the low back are related to 
any inservice incident reported by the veteran.  On the basis 
of the above analysis, a preponderance of the evidence is 
against the veteran's claim of service connection for 
arthritis and Grade I retrospondylolisthesis of L5 on S1 as a 
residual of an inservice back injury.  


ORDER

Service connection for arthritis of the low back and Grade I 
retrospondylolisthesis of L5 on S1 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


